DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          JULIO SANCHEZ,
                             Appellant,

                                    v.

 2716 & 2724 NORTH DIXIE, LLC, a Florida limited liability company,
   and ALMOST NEW AUCTION THRIFT & CONSIGNMENT, LLC, a
                Florida limited liability company,
                            Appellees.

                              No. 4D21-699

                             [March 24, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michele Towbin-Singer, Judge; L.T. Case No. CACE19-
011040.

  Peter T. Mavrick and Jordan D. Utanski of Mavrick Law Firm, Fort
Lauderdale, for appellant.

  Richard G. Coker, Jr. and Kathryn R. Coker of Coker & Feiner, Fort
Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                         *          *           *

    Not final until disposition of timely filed motion for rehearing.